Citation Nr: 1217032	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  10-01 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for gastric cancer due to herbicide exposure, for accrued benefits purposes.

2.  Entitlement to service connection for esophageal cancer due to herbicide exposure, for accrued benefits purposes.

3.  Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and brother




ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1968, including service in the Republic of Vietnam, and a period of active duty for training (ACDUTRA) from June 1967 to October 1967.  He died on March [redacted], 2009.  The appellant is his surviving spouse.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the above claims.

In November 2011, the Veteran testified at a video-conference hearing before the undersigned Veteran's Law Judge.  At the hearing, the appellant reported that her former representative, John F. Lynn, an attorney, had died. The appellant stated that she wished to proceed with the hearing and her own behalf and did not wish to arrange for alternative representation.  Accordingly, the Board will proceed with review of the Veteran's appeal.


FINDINGS OF FACT

1.  The Veteran died on March [redacted], 2009; the Certificate of Death shows that carcinomatosis of the lung was the immediate cause of death and gastric cancer was the underlying cause of death.



2.  At the time of the Veteran's death, there were claims pending for service connection for gastric cancer due to herbicide exposure and service connection for esophageal cancer due to herbicide exposure.

3.  The Veteran's gastric cancer was caused by herbicide exposure during his military service in the Republic of Vietnam. 

4.  The Veteran's esophageal cancer was caused by herbicide exposure during his military service in the Republic of Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for service connection for gastric cancer due to herbicide exposure, for the purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 1110, 1112, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 3.1000.

2.  The criteria for service connection for esophageal cancer due to herbicide exposure, for the purposes of accrued benefits, have been met.  38 U.S.C.A. 
§§ 1110, 1112, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 3.1000.

3.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for gastric cancer and esophageal cancer, for accrued benefits purposes, and service connection for the cause of the Veteran's death.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

In June 2008, the RO denied service connection for gastric cancer and esophageal cancer due to herbicide exposure.  The Veteran filed a notice of disagreement (NOD) in July 2008 such that the claim was pending at the time of his death in March 2009.  The appellant submitted a claim for accrued benefits and dependency and indemnity compensation (DIC) in March 2009, within one year of the date of the Veteran's death.

Periodic monetary benefits to which a Veteran was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of death, and due and unpaid, shall be paid to the surviving spouse.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000(a).

Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4).  A claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5).  

The appellant's spouse contends that the Veteran was entitled to service connection for gastric cancer and esophageal cancer, due to herbicide exposure, based on the evidence of record at the time of his death.  Specifically, she contends that the Veteran was entitled to service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. 
§ 3.303.  

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

As noted above, the appellant contends that the Veteran was entitled to service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309, which allow for service connection on a presumptive basis, without additional evidence of a link between service and the currently diagnosed disability, where a Veteran served on active duty in the Republic of Vietnam during the Vietnam era and the currently diagnosed disorder is among the presumptive disabilities enumerated under 
38 C.F.R. § 3.309(e).  Such a Veteran is presumed to have been exposed to herbicide agents (Agent Orange) during service unless there is affirmative evidence establishing that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164, 166 (1999).  

However, neither gastric cancer nor esophageal cancer are among the listed presumptive disabilities such that presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309 is not applicable to the appellant's claims.  The appellant asserted that her attorney determined that one or both of these conditions were recently added to the list of presumptively service connected disabilities, but the final rule published on August 31, 2010, amending 38 C.F.R. § 3.309(e), added only the conditions of hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents. 75 Fed. Reg. 53202.  

As the Veteran's gastric and esophageal cancers are not among the listed presumptive disabilities, the Board's discussion of the appellant's claim will focus on a direct theory of entitlement for service connection, for accrued benefits purposes.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.  Although service connection cannot be established on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309, the Veteran is nevertheless presumed to have been exposed to herbicide agents as his DD-214 shows service in the infantry in the Republic of Vietnam during the Vietnam era.

The private treatment records submitted by the Veteran prior to his death clearly show diagnoses of gastric and esophageal cancer.  In August 2007, he was found to have carcinoma of the cardia, the part of the stomach immediately adjacent to and surrounding the cardiac opening where the esophagus connection to the stomach.  See Dorland's Illustrated Medical Dictionary 298 (28th ed. 1994).  Later that month, he was formally diagnosed with stage IIIA gastric carcinoma with involvement of the omentum and the lymph nodes.  In September 2007, this diagnosis was revised to stage IV gastric carcinoma with metastasis to the omentum and the esophagus.

In an April 2008 statement, the Veteran's primary physician discussed the onset of the Veteran's symptoms in 2007, the course of his condition, his history of herbicide exposure, and the medical literature supporting a link between exposure to Agent Orange and gastrointestinal cancer.  He provided the opinion that there is a significant and contributory link between the Veteran's stomach cancers and his previous dioxin exposure due to the Veteran's history of good health, the rarity of his type of tumor, and his history of dioxin exposure.  As this opinion contains a fully articulate rationale based on a discussion of the Veteran's history and review of the relevant medical literature, the Board finds that it is highly probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-05 (2008).

The Veteran's private oncologist also submitted a statement in April 2008 asserting a possible association between dioxin exposure and gastric cancer, and attached two peer-reviewed journal articles establishing that association.  In a May 2008 statement, the Veteran's private surgeon asserted that it was quite plausible that the Veteran's neoplasm, diagnosed as adenocarcinoma of the esophagus, may be environmentally-related as he had no prior risk factors such as alcohol or tobacco abuse.  The Veteran also submitted several treatises discussing the established link between dioxin exposure and cancer.  These two opinions and the treatises submitted by the Veteran provide even greater weight to the clear medical nexus opinion provided by the Veteran's primary physician.

In conclusion, all three elements for service connection have been clearly established by the evidence of record at the time of the Veteran's death.  The Veteran was diagnosed with gastric and esophageal cancer, he is presumed to have been exposed to herbicides during his infantry service in the Republic of Vietnam during the Vietnam era, and medical evidence given by competent medical professionals in consideration of the medical literature and the Veteran's medical history clearly establishes a link between his exposure to herbicides in Vietnam and his later-diagnosed cancer of the stomach and esophagus.  See 38 C.F.R. 
§ 3.303; Shedden, 381 F.3d at 1167; see also 38 C.F.R. § 3.307(a)(6)(iii); McCartt, 12 Vet. App. at 166.  Therefore, service connection for gastric cancer and esophageal cancer due to herbicide exposure is warranted for the purposes of accrued benefits.    

When a Veteran dies from a service-connected disability, his surviving spouse, children and/or parents are entitled to dependency and indemnity compensation (DIC).  38 U.S.C.A. § 1310.  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated during service was either the principal or contributory cause of death.  See 38 C.F.R. § 3.312(a).  A disease or injury first diagnosed after service may still be shown to be service-connected where the evidence shows that it was incurred during service or during an applicable presumptive period.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Accordingly, service connection for the cause of a Veteran's death may be substantiated by showing that the Veteran's death was caused by a disability for which service connection (1) had been established at the time of death or (2) could have been established prior to the time of his death.  

A service-connected disability will be considered the principal cause of death when it, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Here, as discussed above, service connection for gastric cancer could have been established at the time of the Veteran's death.  Furthermore, the March 2009 death certificate shows that gastric cancer was the underlying cause of death.  Therefore, service connection for the cause of the Veteran's death is warranted.  38 C.F.R. § 3.312(b).


ORDER

Service connection for gastric cancer due to herbicide exposure, for accrued benefits purposes, is granted.

Service connection for esophageal cancer due to herbicide exposure, for accrued benefits purposes, is granted.

Service connection for the cause of the Veteran's death is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


